Title: To Benjamin Franklin from ——— Beyer, 1 August 1784
From: Beyer, ——
To: Franklin, Benjamin



Monsieur
ce 1 Aout [1784]

Une indisposition m’ayant empeché de vaquer a mes affaires depuis 8 a 10 jours Je n’ai pas pû m’occuper du portefeuil ni de mon instrument etant obligé de garder la chambre mais jespere que les premiers Jours de la Semaine le tous poura âitre fini j’aurai lhonneur de vous en faire part aussitot que Sa Sera pret.
J’ai l’honneur d’etre avec un profond respet Monsieur votre tres humble Et tres obeissent Serviteur

Beyer

 
Notation: Beyer
